DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 11/12/2021.  
This action is made FINAL.

2.	Claims 1-3, 5-12, and 14-22 are pending in the case.  Claims 1, 5, 14, 18-20 and 22 are independent claims.  Claims 1, 10 and 19 have been amended.  Claims 20-22 are newly added.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.





Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive. 

REJECTION OF CLAIMS 1-7, 10-16, AND 19 UNDER 35 U.S.C, 103 AS BEING UNPATENTABLE OVER ZHANG AND FURTHER IN VIEW OF JAGNOW

Applicant argues (claims 1, 10 and 19) the cited combination of references (Zhang and Jagnow) does not teach or suggest “detecting a change [from a first set of environmental conditions] to a second set of environmental conditions in the physical environment,” and “visually deemphasizing the displayed first region of the third portion of the virtual object ... in accordance with the change [from the first set of environmental conditions] to the second set of environmental conditions in the physical environment.”

In response, Zhang discloses initially capturing data such as ambient condition of the environment (Para 161) and depth (Para 168).  Zhang discloses recapturing surface/environment information due to, for example, low light, change in depth or dynamic conditions (Para 168, 170, 171, 425, 426).  Zhang discloses information about the physical world, such as changes in lighting or depth, are pushed to use components that perform processing for visual occlusion (Para 186).  Therefore, Zhang discloses 

Jagnow discloses displaying portions of a virtual element with variable soft occlusion specifying an opacity gradient (Fig. 2; Para 89).  The virtual element is rendered with an altered visual appearance in association with a change in depth (Para 102).  Thus, Jagnow teaches “visually deemphasizing the displayed first region of the third portion of the virtual object ... in accordance with the change to the second set of environmental conditions in the physical environment.” 


Applicant argues claims 2-3, 5-7, 11-12 and 14-16 are patentable over Zhang in view of Jagnow for at least reasons provided with respect to claim 1, 10 and 19.

In response, claims 2-3, 5-7, 11-12 and 14-16are not allowable based on similar rationale as applied in the above responses to Applicant’s arguments of claims 1, 10 and 19.


II.	REJECTION OF CLAIMS 8-9 AND 17-18 UNDER 35 U.S.C, 103 AS BEING UNPATENTABLE OVER ZHANG, IN VIEW OF JAGNOW, AS APPLIED TO CLAIMS | AND 10 ABOVE, AND FURTHER IN VIEW OF THOMAS



In response, claims 8-9 and 17-18 are not allowable based on similar rationale as applied in the above responses to Applicant’s arguments of claims 1, 10 and 19.



To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).

The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiyan Zhang et al., US 2021/0174596 A1 and further in view of
Robert Jagnow et al., US 2020/0098140 A1.


Independent claim 1, Zhang discloses a method, comprising: 



displaying, via the display generation component, a representation of a field of view of the one or more cameras (i.e. provide a view independent display – Fig. 12; Para 239; Fig. 64), wherein the field of view includes a physical object in a physical environment (Fig. 64), and the representation of the field of view of the one or more cameras 

includes a representation of the physical object (i.e. 3D environment of captured image includes real object representations – Para 327; Para 64);

receiving one or more inputs corresponding to a request to display the representation of the field of view with the physical object at a first pose in the physical environment (i.e. track head pose indicating present viewpoint and image information related to a portion of the physical world– Para 136, 137), a virtual object at a simulated second pose in the physical environment (i.e. tracked user/head pose is used to generate and update AR content – Para 142, 146, 147), and the one or more cameras at a third pose in the physical environment (i.e. receive sensor input that tracks head pose indicating present viewpoint – Para 136, 142); and 

in response to receiving the one or more inputs: in accordance with a determination that a first portion of the virtual object corresponds to physical space in the physical environment that is occluded by the physical object in the physical environment (i.e. 

displaying the representation of the physical object (i.e. displaying changes in the physical world – Para 145; Figs. 8, 64); 

forgoing displaying the first portion of the virtual object (i.e. update and display the virtual portion of AR content – Para 147 – to appear fully or partially occluded by physical objects – Para 127); and

in accordance with a determination that a second portion of the virtual object corresponds to physical space in the physical environment that is not occluded (i.e. perform display using visual occlusion processing – Para 145,146): 

displaying the second portion of the virtual object (i.e. displaying an AR experience – Para 148 – including AR/virtual content fully or partially occluded by physical objects – Para 127).

wherein:
 the first portion of the virtual object corresponds to physical space in the physical environment that is occluded by the physical object in the physical environment (i.e. display the virtual portion of AR content – Para 147 – to appear fully or partially 

while the second set of environmental conditions are present in the physical environment, the physical object is at the first pose in the physical environment, the virtual object is at the simulated second pose in the physical environment, and the one or more cameras are at the third pose in the physical environment (i.e. recover head pose due to low light conditions – Para 425, 426 – using previous cached session/pose data – Para 431): 

displaying the representation of the physical object (i.e. displaying changes in the physical world – Para 145; Figs. 8, 64); 

forgoing displaying the first portion of the virtual object (i.e. update and display the virtual portion of AR content – Para 147 – to appear fully or partially occluded by physical objects – Para 127); and

displaying a third portion of the virtual object (i.e. displaying an AR experience – Para 148 – including AR/virtual content fully or partially occluded by physical objects – Para 127).


Zhang fails to disclose including visually deemphasizing a displayed first region of the second portion of the virtual object relative to a displayed second region of the second portion of the virtual object, which Jagnow discloses (i.e. rendering virtual elements with soft-occlusion – Para 26; Figs. 2 & 3 – that varies the level of occlusion of the object – Para 66 – for the portion of the object that extends beyond the boundary of an occluding physical object – Para 38).  

It would have been obvious at the effective date of invention to combine Jagnow’s visually deemphasizing a displayed first region of the second portion of the virtual object relative to a displayed second region of the second portion of the virtual object with the method of Zhang because each teaches performing occlusion processing to determine the display of virtual content, which may have a varying visual effect applied for the benefit of improving visualization and integration of virtual and real world imagery by masking misalignment between the virtual content geometry and the depicted physical object (Jagnow, Para 25, 67).


different from the second portion, including visually deemphasizing a displayed first region of the third portion of the virtual object relative to a displayed second region of the third portion of the virtual object, wherein visually deemphasizing the displayed first region of the third portion of the virtual object is in accordance with the change to the second set of environmental conditions in the physical environment.

Jagnow discloses the third portion of the virtual object, different from the second portion, including visually deemphasizing a displayed first region of the third portion of the virtual object relative to a displayed second region of the third portion of the virtual object (i.e. rendering virtual elements with soft-occlusion – Para 26; Figs. 2 & 3 – that varies the level of occlusion of the object – Para 66 – for the portion of the object that extends beyond the boundary of an occluding physical object – Para 38), wherein visually deemphasizing the displayed first region of the third portion of the virtual object is in accordance with the change to the second set of environmental conditions in the physical environment (i.e. displaying portions of a virtual element with variable soft occlusion specifying an opacity gradient - Fig. 2; Para 8; virtual element is rendered with an altered visual appearance in association with a change in depth - Para 102).

It would have been obvious at the effective date of invention to combine Jagnow’s displaying a third portion of the virtual object, different from the second portion, including visually deemphasizing a displayed first region of the third portion of the virtual object relative to a displayed second region of the third portion of the virtual object, wherein visually deemphasizing the displayed first region of the third portion of the virtual object is in accordance with the change to the second set of environmental conditions in the physical environment with the method of Zhang because each teaches performing occlusion processing to determine the display of virtual content, and a change in depth within the environment affects displayed visual occlusion by varying an applied visual effect for the benefit of improving visualization and integration of virtual and real world imagery by masking misalignment between the virtual content geometry and the depicted physical object (Jagnow, Para 25, 67).



Claim 2, Zhang discloses the method of claim 1, including forgoing displaying a respective portion of the virtual object that corresponds to physical space in the physical environment that extends a threshold distance from a boundary of the physical object in the representation of the field of view (i.e. update and display the virtual portion of AR content – Para 147 – that appears fully or partially occluded by physical objects – Para 127).  


Claim 3, Zhang discloses the method of claim 2, wherein the threshold distance from the physical object that is used to determine how much of the virtual object is not displayed is based on a degree of P49459US 1/063266-7678-US127accuracy with which an edge of the physical object can be detected based on hardware and/or software capabilities of the computer 




Claim 5, Zhang discloses the method of claim 1, wherein the one or more inputs include an input corresponding to a request to move the virtual object to the simulated second pose in the physical environment (i.e. tracked user/head pose is used to generate and update AR content – Para 142, 146, 147).  


Claim 6, Zhang discloses the method of claim 1, wherein the one or more inputs include movement of the one or more cameras of the computer system to the third pose in the physical environment (i.e. receive sensor input that tracks head pose indicating present viewpoint – Para 136, 142).  


Claim 7, Zhang discloses the method of claim 1, wherein the one or more inputs include an update of a pose of the physical object to the first pose in the physical environment 



Independent claim 10, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 11-16, the corresponding rationale as applied in the rejection of claims 2-9 apply herein.


Independent claim 19, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Claims 20-22, the corresponding rationale as applied in the rejection of claims 2-3 and 6 apply herein.




s 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiyan Zhang et al., US 2021/0174596 A1 in view of Robert Jagnow et al., US 2020/0098140 A1, as applied to claims 1 and 10 above, and further in view of Mike Thomas et al., US 2016/0189426 A1.


Claim 8, Zhang discloses the method of claim 1, wherein, while the physical object is at the first pose, the virtual object is at the simulated second pose, and the one or more cameras are at the third pose, receiving one or more second inputs that correspond to a request to move the virtual object through a sequence of simulated poses in the physical environment (i.e. obtaining spatial information - Para 434- and virtual object interaction that maintains/updates location of virtual object based on head/sensor pose information - Para 509; the map of physical object locations indicates locations of object edges – Para 141; reconstruction of the physical world  - Para 142 – using map portions of the physical world – Para 143, 145 – is used to perform visual occlusion processing – Para 146 – that determines the virtual portion of AR content – Para 147 – that appears fully or partially occluded by physical objects – Para 127).  

Jagnow discloses evaluating the edge of virtual content relative to a physical object (Para 38).



in accordance with a determination that the virtual object at the respective location in the representation of the field of view satisfies placement criteria with respect to a first and/or a second surface, conditionally displaying one or more portions of the virtual object in the representation of the field of view with the virtual object having the predefined spatial relationship to the first and/or the second surface.


Thomas discloses the method of claim 1, wherein, while the physical object is at the first pose, the virtual object is at the simulated second pose, and the one or more cameras are at the third pose (i.e. user head/sensor motion corresponds to updated motion of world-locked virtual object – Para 34), an anchor point of the virtual object satisfies placement criteria with respect to a first surface, and the virtual object has a predefined spatial relationship to the first surface (i.e. the virtual object location is updated based on user directional movement – Para 38; and the virtual object is displayed relative to a surface when moved near/within a distance of a physical object – Fig. 4B; Para 68); and the method includes: 

receiving one or more second inputs that correspond to a request to move the virtual object through a sequence of simulated poses in the physical environment (i.e. user 

in response to receiving the one or more second inputs: in accordance with a determination that, for a respective pose in the sequence of simulated poses, the anchor point of the virtual object satisfies the placement criteria with respect to the first surface, conditionally displaying one or more portions of the virtual object in the representation of the field of view with the virtual object having the predefined spatial relationship to the first surface (i.e. movement of virtual object snaps virtual object to any one of multiple surfaces when a distance criteria is met – Para 68); and in accordance with a determination that, for the respective pose in the sequence of simulated poses, the anchor point of the virtual object satisfies the placement criteria with respect to a second surface different from the first surface, conditionally displaying one or more portions of the virtual object in the representation of the field of view with the virtual object having the predefined spatial relationship to the second surface (i.e. movement of virtual object snaps virtual object to any one of multiple surfaces when a distance criteria is met – Para 68).  


It would have been obvious at the effective date of invention to combine Thomas’ anchor point of the virtual object satisfies placement criteria with respect to a first surface, and the virtual object has a predefined spatial relationship to the first surface; in accordance with a determination that the virtual object at the respective location in the representation of a first and/or a second surface, conditionally displaying one or more portions of the virtual object in the representation of the field of view with the virtual object having the predefined spatial relationship to the first and/or the second surface with the method of Zhang in view of Jagnow because each teaches analogous art of image processing to determine the display of a virtual object corresponding to a real object position based on user/device pose information, which Thomas further discloses establishing a criteria to maintain a spatial relationship to provide an interactive environment that provides improved user control of display content (Thomas, Para 3).




Claim 9, Zhang discloses obtaining spatial information (Para 434) and virtual object interaction that maintains location of virtual object based on pose information (Para 509).

Thomas discloses the method of claim 1, wherein the virtual object has a predefined spatial relationship to a first surface (i.e. the virtual object displayed near/within a distance of a physical object – Fig. 4B; Para 68), and the method includes: receiving one or more second inputs that correspond to a request to move the virtual object to a respective location in the representation of the field of view (i.e. user head motion corresponds to motion of world-locked virtual object – Para 34); 

in response to receiving the one or more second inputs: 


in accordance with a determination that the virtual object at the respective location in the representation of the field of view satisfies the placement criteria with respect to a second surface different from the first surface, conditionally displaying one or P49459US 1/063266-7678-US129more portions of the virtual object in the representation of the field of view with the virtual object having the predefined spatial relationship to the second surface (i.e. movement of virtual object snaps virtual object to any one of multiple surfaces when a distance criteria is met – Para 68), which Zhang in view of Jagnow fails to disclose.

It would have been obvious at the effective date of invention to combine Thomas’ the virtual object has a predefined spatial relationship to a first surface, receiving one or more second inputs that correspond to a request to move the virtual object to a respective location in the representation of the field of view and in accordance with a determination that the virtual object at the respective location in the representation of the field of view satisfies placement criteria with respect to a first and/or a second surface, conditionally displaying one or more portions of the virtual object in the representation of the field of view with the virtual object having the predefined spatial .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.